Dear Senator Romero:
This responds to your request for an opinion concerning state ownership of Spanish Lake in Iberia Parish.
You advise that in 1812, the property in question was the bed of a navigable lake known as Lake Tasse, now known as Spanish Lake. Subsequently, the lake was drained, leaving the lake bed dry. Thereafter, certain parties alleged that they have fenced a portion of the bed, and through thirty year acquisitive prescription have acquired ownership rights to the property.
The beds and bottoms of lakes which were navigable in 1812, and which continue to be navigable are public things owned by the State. The bed of lakes, such as Spanish Lake, which were navigable in 1812, but which have since ceased to be navigable remain in public ownership as private things. See State v.Aucoin, 20 So.2d 136(La. 1944); see also A.N.Yiannopoulos, 2 La. Civil Law Treatise § 48(1980).
Assuming the lake bed to be dry, it continues in public ownership, and is not subject to acquisitive prescription. The Louisiana Constitution of 1974 Article IX, Section 4, provides as follows:
 (B) Prescription. Lands and mineral interests of the state, of a school board, or of a levee district shall not be lost by prescription except as authorized in Paragraph C.
I hope this opinion is of assistance to you and if we may be of further help, please advise.
Very truly yours,
                           RICHARD P. IEYOUB ATTORNEY GENERAL
                           BY: ________________________ GARY  L. KEYSER Assistant Attorney General
RPI/GLK/tp